Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 16, 1993 (People v Marinaccio, 190 AD2d 819), affirming a judgment of the Supreme Court, Westchester County (Colabella, J.), rendered February 23, 1989, and an order of the same court dated October 12,1990.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Balletta, Miller and Thompson, JJ., concur.